De Courcy, J.
The judgment against George M. Brooks and Frank P. Brooks created a liability which was entire and indivisible, and which necessarily would be destroyed by the discharge of one of the debtors. Contakis v. Flavio, 221 Mass. 259. Neal, the receiver, compromised with George M. Brooks, one of the joint debtors, and gave him a release under seal, purporting to discharge the said George M. Brooks from all liability on the note and judgment. This amounted to a technical release of the joint debtor, Frank P. Brooks, and the instrument discloses no intention to reserve any rights against him. Hale v. Spaulding, 145 Mass. 482. National Security Bank v. Hunnewell, 124 Mass. 260. See Matheson v. O’Kane, 211 Mass. 91.
Some time after the giving of this release, the receiver was authorized to sell certain assets, including the judgment in controversy; and in consideration of $300 he sold and assigned to Rufus Coffin certain promissory notes, a “judgment against Frank P. Brooks $6,130.40,” and divers pending suits. The subsequent proceedings under the judgment were brought by Coffin in the name of the receiver. His contention is that the receiver had no right to give the release which he executed, and that it is void so far as it affects Frank P. Brooks.
Assuming that the validity of the release can be attacked collaterally in these proceedings, the record does riot particularly disclose the nature of the receivership, nor the powers originally conferred upon the receiver by statute or by decree. See Magee on Banks & Banking, (2d ed.) 776. Plainly he had authority to compromise the doubtful debt with the approval of the court. In re Croton Ins. Co. 3 Barb. Ch. 642. Jackson v. Horton, 126 Ill. 566. Alexander v. Maryland Trust Co. 106 Md. 170. State v. Bank of Rushville, 57 Neb. 608. High on Receivers, (4th ed.) §§ 177, 336; *471See U. S. Rev. Sts. § 5234. The special petition brought by him in the Federal Court set forth the offer of $325 “in full settlement of all claims of your receiver against said George M. Brooks,” his reasons for recommending it (including the fact that he had been unable to find any property of either of the joint debtors), and the approval of the comptroller of the currency. A decree was entered by the court authorizing the receiver to compromise the claim as prayed for. The only claim he had against George M. Brooks was that on the joint judgment. As he never sought to have the release reformed or cancelled, we must assume that, in executing it, he intended the legal consequences of his act, one of which was that no foundation was left for an action against Frank P. Brooks.
The rulings requested were refused rightly and the plaintiff Frank P. Brooks is entitled to the relief sought. Brackett v. Winslow, 17 Mass. 153.

Exceptions overruled.